DETAILED ACTION

This Office action is a reply to the amendment filed on 12/21/2021. Currently, claims 1-10 are pending. No claims have been withdrawn, cancelled or added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “an outer edge of said spherical cap ring being shaped to be received at an outer perimeter of said portion” is indefinite because it is unclear what the claim requires. An outer edge of applicant’s spherical cap ring (14; page 7 of applicant’s specification; see applicant’s Fig. 4 shown below) and an outer perimeter of applicant’s portion (10; page 7 of applicant’s specification; applicant’s Fig. 4 shown below) appear to be the same structural component. Thus, it is unclear how an outer edge of 14 is shaped to be received at an outer perimeter of 10, since the components seem to be one in the same. Does applicant intend for the outer edge of the spherical cap ring to be shaped to be received in something else?

	
    PNG
    media_image1.png
    280
    566
    media_image1.png
    Greyscale

Annotated Fig. 4 of the Instant Application (US 16/973,184)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tabibnia (US 8850753).
	Claim 1, Tabibnia provides a support for raised floors comprising:
a base (3100; Figs. 14-15) adapted to be positioned on a support surface, and
a head (3200/3500; col. 10, lines 51-52; Figs. 14-15) operatively coupled to said 
a portion having a circular upper surface (3210; col. 11, line 3; Figs. 17A-17E) that is at least partially flat so as to support a building element, and a lower surface (3220; col. 11, line 3; Figs. 17A-17E); and
one or more protrusions (3230; col. 11, line 5; Figs. 17A-17E) emerging from a circular crown of the lower surface of said portion to create an overall profile shaped as a spherical cap ring (overall ring-shaped portion comprising 3220 shown in Fig. 17D), an outer edge of said spherical cap ring (outer edge of ring-shaped portion comprising 3220; Fig. 17D) being shaped to be received at an outer perimeter of said portion (Figs. 17A-17E; see annotated Fig. 17D of Tabibnia as shown below in Examiner’s Notes; further note that under the broadest reasonable interpretation, an outer edge of the spherical cap ring is placed within and adjacent to an outer perimeter of said portion and thus by definition is received at an outer perimeter of said portion, as exceedingly broadly claimed),
said support body having an upper surface (upper surface of 3500; Figs. 19A-19C), with a cavity 3540 defined therein that is at least partially counter-shaped to said spherical cap ring at least at said one or more protrusions of said tilting element (the cavity is concave shaped and the spherical cap ring is convex shaped; col. 11, lines 32-35; Figs. 20A-20B).
Claim 3, Tabibnia further provides wherein said base has a cylindrical through hole centrally (3120; Fig. 16A).  
  Claim 4, Tabibnia further provides wherein said head is coupled to said base 
 	Claim 5, Tabibnia further provides wherein saidPage 3 of 5S/N 16/973,184Preliminary Amendment threaded connection comprises a first thread provided on a lateral surface of said head and a second thread provided on an inner surface of said cylindrical through hole of said base (col. 11, lines 29-32; Figs 15, 16A and 19A).
Claim 10, Tabibnia further provides wherein said one or more protrusions comprise a plurality of radial ribs (Fig. 17A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabibnia (US 8850753).
Claim 9, Tabibnia further teaches wherein said one or more protrusions are a single protrusion that defines a spherical cap ring (Fig. 17A). In the event that applicant disagrees that the one or more protrusions in Fig. 17A are said one or more protrusions are a single protrusion that defines a spherical cap ring, the embodiment of Fig. 3A teaches a spherical cap ring in filled form (Fig. 3A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the one or more protrusions being a single protrusion that defines a spherical cap ring, with the .
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabibnia (US 8850753).
Claim 2, Tabibnia teaches all the limitations of claim 1 as above, but the embodiment of Fig. 14 is unclear as to further comprising coupling means that affix said tilting element on said support body. However, the embodiment of Figs. 1B and 10A teaches coupling means that affix said tilting element on said support body (key 1300 is inserted through key socket receptacle 1250 and into the key socket 2250 until the locking teeth 2251 inside the key socket 2250 interact with the locking luck 1311 of the key 1310; col. 9, lines 18-25; Fig. 10A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using the coupling means with the embodiment of Fig. 14, with the reasonable expectation of further stabilizing the support, since the embodiments of Figs. 1B, 10A and 14 were treated as obvious variants of one another.
Claim 6, Tabibnia teaches all the limitations of claim 5 as above, but the embodiment of Fig. 14 does not teach said head being coupled to said base via an interposition of an extension element. However, the embodiment of Fig. 21B teaches said head being coupled to said base via an interposition of an extension element (4100/4200; Fig. 21B). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the support such that said head is coupled to said base via an interposition of an extension element, with the reasonable expectation .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabibnia (US 8850753) in view of DE 202015002483 (‘DE ‘483’).
Claims 7-8, Tabibnia further teaches said extension element being a cylinder having longitudinal ends (Fig. 21B), but is silent as to each longitudinal end having coupling means to said base or to another extension element, said cylinder comprising an inner surface threaded to engage said first thread provided on the lateral surface of said head, wherein said coupling means are of bayonet coupling means. However, DE ‘483 teaches a support comprising an extension element 40/70 being a cylinder (Figs. 1-3, 8, 12 and 30) having, at longitudinal ends thereof coupling means (56/135) to a base or to another extension element (Fig. 30), said cylinder comprising an inner surface 72 threaded (threads 85) to engage a first thread provided on a lateral surface of a head 90, wherein said coupling means are of bayonet coupling means (56/135; Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the support such that said extension element is a cylinder having longitudinal ends, each longitudinal end having coupling means to said base or to another extension element, said cylinder comprising an inner surface threaded to engage said first thread provided on the lateral surface of said head, wherein said coupling means are of bayonet coupling means, with the reasonable expectation of further coupling the extension element using known techniques and methods.


Examiner’s Notes

    PNG
    media_image2.png
    442
    513
    media_image2.png
    Greyscale

Annotated Fig. 17D of Tabibnia (US 8850753)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are respectfully drawn to the claims as amended.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635